DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-11 and 13-17 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 3/23/2021 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-11, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kolodney et al. (US 8,298,556) in view of Wohlrab et al. (Plastic and Reconstructive Surg. (2012) 129(4): 771e-772e), Illouz (Clinics in Plastic Surgery (1996) 23(4): 721-730),  Bliz et al. (Metabolism (1999) 48(4): 472-478) and Woo et al. (US 20150283245), all references being cited in the IDS filed 12/6/2019.
for the removal of unwanted fat depositions (claims 1 and 14) that comprises sodium deoxycholate with a pharmaceutically acceptable excipient  selected from water, buffer, benzyl alcohol and a combination thereof (claims 1, 14 and 16). The sodium deoxycholate is present in a concentration of 0.5%, 1%, 2.5% or 5% by w/v. The composition is free of phosphatidyl choline (claim 6 of the patent (claims 1 and 14). All of amounts of sodium deoxycholate are a specie that anticipates the claimed range of 0.01 to 9.9 % (claim 1). Sodium deoxycholate is a bile salt that dissolves cell membranes and cause cell lysis (col. 3, lines 22-36, lines col. 5, lines 36-51).
The composition can also comprise a hyaluronidase and a buffer (claim 11 of the patent which depends from claim 6; emphasis added). The hyaluronidase function is to augment tissue permeability and to spread or disperse other drugs (col. 9, lines 19-25). 
The composition can also contain an analgesic such as lidocaine among others (col. 8, lines 38). Lidocaine is interpreted as an additive that it an adjuvant (claims 4 and 16). An adjuvant is reasonably interpreted to mean a component that supports a therapy. In the instant case, the lidocaine supports therapy as an analgesic (instant claim 6).
The composition is formulated for subcutaneous injection (col. 8, lines 52-60; claims 1 and 14).
Kolodney does not teach that the composition  is hypotonic and contains between 0.01 to 0.89 % of sodium chloride (instant claim 1) or specifically the specie of 0.45 % of sodium chloride relative to the total weight of the composition (claims 10, 11 and 14) or that the composition specifically contains lidocaine (claim 7 and 17) .
Bliz teaches that a hypotonic solution of 0.45 % is effective to cause lipolysis in vivo without affecting hormonal activity (abstract; page 475, last paragraph).
Illouz teaches a composition for fat reduction having the following components:
1000 mL of normal saline
200 ml of distilled water
1000 IU hyaluronidase; 1000 IU/1200 mL is 0.833 IU/ml
1mg epinephrine (local anesthetic that limits pain on recovery)
60 mg xylocaine (e.g., lidocaine)
	Illouz teaches that the solution is weakly hypotonic relevant to normal saline due the addition of sterile distilled water. The hypotonicity creates a difference in the osmotic pressure sufficient to lyse the cell wall of adipocytes and to dissociate certain fibers of the surrounding connective tissue. Hyaluronidase is used to enhance the diffusion and allow a rapid harmonious effect (page 724, left column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the solution of Kolodney a hypotonic one with a sodium concentration of 0.45 wt %. The ordinary artisan would have been motivated to do so because a hypotonic solution creates a difference in the osmotic pressure sufficient to lyse the cell wall of adipocytes and to dissociate certain fibers of the surrounding connective tissue. The ordinary artisan would have had a reasonable expectation that one could make the solution of Kolodney hypotonic containing saline, hyaluronidase and sodium deoxycholate because this is accomplished by Illouz for the same purpose of fat reduction in an individual. The ordinary artisan would have had a reasonable expectation that the NaCl could be formulated at a concentration at 0.45% because Bliz teaches this.
Kolodney modified by Illouz does not teach that the activity of the hyaluronidase is between 50 to 3,000 IU/ml (claim 1) or that the lidocaine is present as an additive with a concentration between 0.01 and 50 wt.% (claims 4 and 14).
Wohlrab teaches a study on the efficacy of hyaluronidase as a diffusion promotor of lidocaine in infiltration of the skin. The activity of hyaluronidase in 0.5 ml was 75 IU with 0.5 % lidocaine which was tested against a placebo. 0.5% is a specie that anticipates the claimed range of 0.01 and 50 wt.%. The activity of hyaluronidase was 150 IU/ml. The compositions were applied by subcutaneous injection. It was found that the co-application of hyaluronidase with lidocaine via subcutaneous application results in increased bioavailability in a greater tissue volume (page 771e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ  hyaluronidase at an activity of 150 IU/ml in the composition  of modified Kolodney with lidocaine at 0.5%. The ordinary artisan would have been motivated to do so because Wohlrab teaches that 150 IU/ml is an effective amount of the enzyme to enhance the subcutaneous absorption of lidocaine which is present in the composition of modified Illouz. Further, Illouz teaches that the purpose of hyaluronidase is to enhance the diffusion and allow a rapid harmonious effect. The ordinary artisan would have been motivated to increase the concentration of lidocaine to 0.5% because Wohlrab teaches that this is an effective concentration to limit pain due to a subcutaneous injection. The ordinary artisan would have had a reasonable expectation that one could increase the amount of hyaluronidase to 150 IU/ml in the composition of modified Kolodney to effect lidocaine absorption given at 0.5% because Wohlrab uses the amount of the enzyme to effect this result.
While the references listed above do not specifically teach the limitationsthat the amount of hyaluronidase in the composition is about 90 IU/ml as seen in claims 8, 11 and 14, one of ordinary skill in the art would recognize this amount is an optimizable variable dependent on the degree of enhancement of the subcutaneous absorption of lidocaine which is present in the composition of modified Kolodney where Illouz teaches that the purpose of hyaluronidase is to enhance the diffusion and allow a rapid harmonious effect. As Illouz teaches a lower limit 0.833 IU/ml and Wohlrab teaches an upper limit of 150 IU/ml, this is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the amount of hyaluronidase in the composition, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Regarding the concentration of sodium deoxycholate, Kolodney teaches that sodium deoxycholate is present in a concentration of 0.5% which is very close to the claimed concentration of 0.075 wt. % (instant claims 9, 11 and 14).  The MPEP at 2144.05 I states that:
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").

As noted supra, Kolodney teaches that the solution can contain a buffer (claim 11 of the patent). 
Kolodney modified by Illouz, Bliz and Wohlrab does not teach that the concentration of the buffer is between 0.01 and 50 wt. % (claims 1 and 14).
Woo teaches a stabilized pharmaceutical composition of hyaluronidase. Hyaluronidase is known to be used for subcutaneous injection of parenteral fluids for infiltration and dispersion of steroids and local anesthetics in plastic surgery (abstract; [0004]). The composition includes a buffering agent to maintain the pH at a concentration of 1 to 50 mM ([0012]). Such a buffering agent can be phosphate buffer, citrate, acetate, succinate and others ([0050]). For example, a solution buffered with sodium acetate at 50 mM contains the buffer at 4.1 g per 1000 ml water or 4.1 g per 1000 g of water. This is a concentration of 0.41% by weight solution which is a specie that anticipates the claimed range of 0.01 to 50 wt. % (instant claims 1 and 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the buffer in the composition of modified Kolodney at 0.41 wt. %. The ordinary artisan would have been motivated to do so because Woo teaches that this is an effective concentration to maintain the stability of a solution of hyaluronidase. The ordinary artisan would have had a reasonable expectation that one could formulate a solution of hyaluronidase in a buffer at about 0.41% by weight because this is taught by Woo.
The combination of references is silent regarding the characteristics of the composition having the capability to discharge a decomposed fat from the body by urine or sweat (claims 1 and 14) but meets the claimed limitations because the combined references teach the claimed composition which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 1, 4-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kolodney et al. (US 8,298,556) in view of Wohlrab et al. (Plastic and Reconstructive Surg. (2012) 129(4): 771e-772e), Illouz (Clinics in Plastic Surgery (1996) 23(4): 721-730) and Bliz et al. (Metabolism (1999) 48(4): 472-478), and Woo et al. (US 20150283245), as applied to claims 1, 4, 6-11, 14, 16 and 17, in further view of Uvarkina et al. (US 20130189242) and Frost et al. (US 20090311237).
The disclosure by Kolodney modified by Wohlrab, Illouz, Bliz and Woo is discussed supra.
Modified Kolodney does not teach that the composition used in the method further includes lactose (claims 5 and 15).
Uvarkina teaches that lactose is a stabilizer of hyaluronidase ([0082]).
Frost teaches that lactose is a stabilizer of hyaluronidase in a solution ([0308]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add lactose to the composition of modified Kolodney to reduce fat depositions in an individual. The ordinary artisan would have been motivated to do so because lactose is known to stabilize hyaluronidase. The ordinary artisan would have had a reasonable expectation that lactose would stabilize hyaluronidase because this is taught by Uvarkina and Frost.
The combination of references is silent regarding the characteristics that lactose in combination phosphate, citrate, acetate, succinate, as taught by Woo would act as a buffer (claims 5 and 15) but meets the claimed limitations because the lactose would be in combination with phosphate, citrate, acetate, succinate and thus interacting with those compounds which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Claims 1, 4, 6-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kolodney et al. (US 8,298,556) in view of Wohlrab et al. (Plastic and Reconstructive Surg. (2012) 129(4): 771e-772e), Illouz (Clinics in Plastic Surgery (1996) 23(4): 721-730)  and Bliz et al. (Metabolism (1999) 48(4): 472-478), all references being cited in the IDS filed 12/6/2019, as applied to claims 1, 4 and  6-11, in further view of Walker (US 20120237492).
Kolodney modified by Illouz, Bliz and Wohlrab does not teach that the composition is applied to reduce localized fat in a double chin (claim 13).
Walker teaches the subcutaneous application of a composition containing sodium deoxycholate for non-surgical reduction of subcutaneous fat found in, for example, the chin (abstract; [0002]). The chin needing fat reduction can be characterized as a double chin ([0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the fat reduction method of modified Kolodney to a double chin. The ordinary artisan would have been motivated to do so because Walker teaches that the subcutaneous application of a composition containing sodium deoxycholate will reduce the fat accumulation in a double chin and the composition of modified Kolodney contains this components and well as other effective components to aid in localized fat reduction. The ordinary artisan would have had a reasonable expectation that the composition of modified Kolodney would reduce fat deposits in a double chin because the composition of modified Kolodney contains sodium deoxycholate which is effective for reducing localized fat deposits.
Response to Arguments
Applicant Argument
Applicant asserts that the Examiner has not met the burden of presenting a case of prima facie obviousness and that the cited references, alone or in combination fail to teach, disclose or suggest all of the claimed features on claim 1 and 14.
Applicant summarizes the and states the properties of hyaluronidase (to increase drug penetration) and sodium deoxycholate (to selectively destroy fat cells) and sodium chloride solution (to induce physical decomposition of fat cells by an osmotic pressure difference). Applicant goes on to further describe the effect of subcutaneous injection and that the composition of the present disclosure directly discharges the fat from the body by the subcutaneous fat layer injection.
Examiner Response
Applicant’s argument has been considered but it is not persuasive because the Examiner has presented a case of prima facie obviousness as all of the limitations regarding the composition that is administered via subcutaneous injection have been identified and a cases of obviousness has been made with a reasonable expectation of results supra.
Regarding the limitation that the subcutaneous injection of the composition causes discharge of the decomposed fate from the body via urine or sweat, while not specifically disclosed by the prior art, the combination of references teaches subcutaneous injection of the claimed composition as claimed. Hence, the discharge of the decomposed fate from the body via urine or sweat is a natural outcome of the method. Further characterization of what occurs in a known method does not impart patentability because the outcome of the method is the same. See Ex parte Novitski, 26 USPQ 2nd 1389 (BPAI 1993).
Regarding Applicant’s argument that hyaluronidase  is present to increase drug penetration), this is taught by Kolodney whom teaches that the hyaluronidase function is to augment tissue permeability and to spread or disperse other drugs (col. 9, lines 19-25; supra). Regarding the purpose of sodium deoxycholate Kolodney teaches that sodium deoxycholate is a bile salt that dissolves cell membranes and cause cell lysis (col. 3, lines 22-36, lines col. 5, lines 36-51; supra). Regarding the purpose of sodium chloride solution, Illouz teaches a weakly hypotonic solution of sodium chloride creates a difference in the osmotic pressure sufficient to lyse the cell wall of adipocytes and to dissociate certain fibers of the surrounding connective tissue (page 724, left column).
Applicant Argument
	Applicant argues that while Kolodney discloses a lipolytic composition that comprises pharmaceutical excipients and deoxycholate at 0.01 to 9.9 wt % in a hypotonic solution, Kolodney is silent on the inclusion of hyaluronidase at the claimed activity. Applicant asserts that Kolodney does not mention a hypotonic solution and only lists hyaluronidase as an excipient.  Applicant asserts that there is nothing in Kolodney that would enable one of ordinary skill in the art to predict the synergistic effect on lipolytic effects (increasing the efficiency of adipose cell destruction sue to the actual combination of sodium deoxycholate with hyaluronidase in a hypotonic solution.
	Applicant argues that Kolodney merely discloses that the use of sodium deoxycholate with other prior art formulation is actually the active ingredient for localized fat emulsification and only teaches the effect of improving the side effects caused by phosphatidyl choline. Applicant concludes that Kolodney does not provide any guidance that would enable one of ordinary skill in the art to predict the synergistic effect on lipolytic effects of the claimed method.
Examiner Response
Applicant’s argument has been considered but it is not persuasive because Kolodney teaches at claim 11 which depends from claim 6 which depends from claim 1 a non-liposuction method for the removal of unwanted fat depositions that comprises a hyaluronidase, sodium deoxycholate with a pharmaceutically acceptable excipient  selected from water, buffer, benzyl alcohol and a combination thereof. The sodium deoxycholate is present in a concentration of 0.5%, 1%, 2.5% or 5% by w/v. ). All of values are a specie that anticipates the claimed range of 0.01 to 9.9 % (claims 1). The composition is free of phosphatidyl choline.
Kolodney recognizes that  deoxycholate is a bile salt that dissolves cell membranes and cause cell lysis (col. 3, lines 22-36, lines col. 5, lines 36-51) and that hyaluronidase functions to augment tissue permeability and to spread or disperse other drugs (col. 9, lines 19-25). Therefore hyaluronidase is not just an excipient.
The rejection recognizes that Kolodney does not teach a hypotonic solution. Hence the citing of the analogous art of Illouz which reports that a difference in hypotonicity creates a difference in the osmotic pressure sufficient to lyse the cell wall of adipocytes and to dissociate certain fibers of the surrounding connective tissue. It would have been obvious to modify Kolodney by Illouz because both references are directed to the same problem which is to reduce fat cells and Illouz teaches another way to enhance the method of Kolodney.
Applicant’s assertion of synergistic results is discussed vide infra.
Applicant Argument
	Applicant again asserts the surprising effects of the claimed method and points to [0017]-[0018] of the specification. Applicant points to the Examples in the specification to assert that the claims invention showed after a reduction effect of about 28% or more compared to  formulation containing only hyaluronidase or sodium deoxycholate or a formulation with mounts of ingredients outside the claimed ranges (Table 5, [0118]-[0122]).
Examiner Response
Applicant’s argument has been considered but it is not persuasive because the disclosure by [0017]-[0018]  simply recites the components used in the method of the claimed invention.
The following is the disclosure related to Applicant’s assertion of synergistic results:
Table 3 (page 19 of the specification as filed) discloses the content of each tested composition:

    PNG
    media_image1.png
    372
    755
    media_image1.png
    Greyscale

The compositions were fed to obese rats and subcutaneously by injection into inguinal fat on the right side of each animal. The following results were obtained: 
    PNG
    media_image2.png
    671
    699
    media_image2.png
    Greyscale

In order to show synergistic results, a greater than additive effect of the combination of each of the individual components must be shown.
716.02(a) Evidence Must Show Unexpected Results 
I. GREATER THAN EXPECTED RESULTS ARE EVIDENCE OF NONOBVIOUSNESS
“A greater than expected result is an evidentiary factor pertinent to the legal conclusion of obviousness ... of the claims at issue.” In re Corkill, 711 F.2d 1496, 226 USPQ 1005 (Fed. Cir. 1985). In Corkhill, the claimed combination showed an additive result when a diminished result would have been expected. This result was persuasive of nonobviousness even though the result was equal to that of one component alone. Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.). 
	In the instant case, Comparative Example 6 the combination of 0.9 NaCl + 9000IU/ml  hyaluronidase + 75 mg Sodium deoxycholate (SD) showed a reduction of 22.1%. This value is compared to the additive effect of each component in the same amount by itself: 0.9 NaCl (CE 1 had no effect) + 9000 IU/ml (CE 4: 5.9% reduction) and 75 mg SD (CE 3: 16.7 reduction) = 22.6% reduction. In this case, the additive effect was greater than CE 6 which only had a 22.1% reduction. Thus, the test for synergism fails for this example.
The Example  (75 mg SD + 9000 IU + 0.45% NaCl) caused a 28.1 % reduction. However, it cannot be determined if there is a synergistic effect because there is no individual corresponding test of 0.45 NaCl + 75 mg SD and 0.45 NaCl + 9000 IU hyaluronidase. There is a test of 0.45% NaCl by itself which resulted in a 2.9% reduction.
Further, unexpected results must be commensurate in scope with the claimed invention:
716.02(d)   Unexpected Results Commensurate in Scope With Claimed Invention
Whether the unexpected results are the result of unexpectedly improved results or a 
property not taught by the prior art, the “objective evidence of nonobviousness must be
commensurate in scope with the claims which the evidence is offered to support.” In
other words, the showing of unexpected results must be reviewed to see if the results
occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ
289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at
“elevated temperatures” using a certain ion exchange resin (with the exception of claim 8
which recited a temperature in excess of 100 ºC). Appellant demonstrated unexpected
results via comparative tests with the prior art ion exchange resin at 110 ºC and 130 ºC. The
court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60 ºC where the prior art ion exchange resin was known
 to perform well. The rejection of claim 8, directed to a temperature in excess of 100 ºC,
 was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 
1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 
2% rhenium did not evidence unexpected results for the entire claimed range of about 
1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) 
(Claims were directed to certain catalysts containing an alkali metal. Evidence presented
 to rebut an obviousness rejection compared catalysts containing sodium with the prior art. 
The court held this evidence insufficient to rebut the prima facie case because experiments
 limited to sodium were not commensurate in scope with the claims.).

In the instant case hyaluronidase activity (50 to 3000 IU) and 0.1 to 9.9 wt % of SD with either 0.01 to 0.89 wt % are claimed. Firstly the experimental 9000 IU of hyaluronidase is outside the scope of the claims. Two concentrations of SD were tested: 1000 mg and 75 mg. assuming a density of 1 g/ml, 100 ml is 100 g or 100,000 mg. 1000 mg of SD is 1000 mg/100,000 g x100% = 1 wt% SD which is in the claimed range but it was not tested with hyaluronidase and NaCl. 75 mg/100,000 :100% = 0.075 wt. % which is also in the claimed range. This amount of SD was tested with hyaluronidase and NaCl. However, CE 6 is one combination of amounts of the components that fall within the claimed ranges for the composition. The full ranges must be tested to be commensurate in scope with the claimed invention. In the instant, the examples are not commensurate in scope with what is claimed.

Applicant Argument
	Applicant asserts that the present disclosure notes the side effective of a composition using the deoxycholic acid alone as including edema, etc. Applicant points to the side effects of KLBELLA®. Applicant argues that the composition of Kolodney may still have many of the side effect in use and asserts that an improved alternative with fewer side effects is needed. Applicant concludes that Kolodney does not render the claimed invention obvious and argues that none of the other references cure the alleged deficiencies.
Examiner Response
In response to applicant's argument regarding the side effects of deoxycholic acid and that the instant invention is an improvement in that regard, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant Argument
Applicant argues that the compositions in Kolodney are for non-surgical use which is distinct from the pre-treatment compositions for fat hydrotomy or suction lipecetomy as taught in Wohlrab and Illouz. Applicant concludes that a person of ordinary skill in the art would recognize this distinction and would understand that the references are not combinable.


Examiner Response
Applicant’s argument has been  considered but it is not persuasive. Wohlrab is relevant to  Kolodney because both reference teach that  hyaluronidase functions to augment tissue permeability and spreads or disperses other drugs such as lidocaine. Wohlrab is relevant to Kolodney teaches the activity of  hyaluronidase to disperse lidocaine via subcutaneous injection which is 150 IU/ml. Therefore Wohlrab teaches how much hyaluronidase to use to enhance tissue permeability to lidocaine. 
Applicant Argument
Applicant argues that Bliz teaches the effect of providing lipolysis under hypoosmolarity condition but does not disclose the use of hypotonic solutions an injection that have a direct effect on lipolysis. Applicant opines that Bliz merely disclose the help of hypotonic solution is terns of fat metabolism.
	Applicant argues that Bliz is directed to an infusion to provide the subject’s body with  large amount of hypotonic solution to achieve whole body lipolysis (abstract page 472). Applicant argues that Bliz is silent on localized lipolysis. Applicant concludes that on reading Bliz that the ordinary artisan would not have a reasonable expectation of success in modifying the teaching of Bliz for the claimed method of localized lipolysis save for impermissible hindsight.
Examiner Response
Applicant’s argument has been considered but it is not persuasive because Bliz specifically teaches that a hypotonic solution of 0.45 % is effective to cause lipolysis in vivo without affecting hormonal activity (abstract; page 475, last paragraph). As the desired effect of modified Kolodney is fat reduction, the ordinary artisan would have been motivated to use a hypotonic solution because it aids in lipolysis.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant Argument
Applicant asserts that there is no motivation to combine the references  to arrive at the claimed invention or to realize the effect of the composition on fat reduction. 
Examiner Response
Applicant’s argument has been considered but it is not persuasive. The motivation to combine is given for the reasons stated supra. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653